 1

 2

 3

 4

 5

 6

 7                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON
 8                            AT SEATTLE

 9

10       MADIHA MINER,                   CASE NO. C19-0821JLR

11                       Plaintiff,      ORDER DISMISSING ACTIONS
                                         AND DECLARING PLAINTIFF A
12            v.                         VEXATIOUS LITIGANT
                                         (APPLICABLE TO BOTH
13       SOCIAL SECURITY                 CONSOLIDATED ACTIONS)
         ADMINISTRATION,
14
                         Defendant.
15       MADIHA MINER,                   CASE NO. C19-0822JLR
16                       Plaintiff,
17            v.
18       KING COUNTY HOUSING
         AUTHORITY SECTION 8,
19
                         Defendant.
20

21

22
     ORDER DISMISSING ACTIONS AND DECLARING PLAINTIFF A VEXATIOUS
     LITIGANT - 1
 1                                     I.      INTRODUCTION

 2         On June 28, 2019, the court entered two orders dismissing Plaintiff Madiha

 3 Miner’s complaints in case numbers C19-0812JLR and C19-0822JLR and allowing Ms.
                                                                                     1
 4 Madiha 14 days to file amended complaints. (19-0821 Dkt. # 9; 19-0822 Dkt. # 16.)

 5 The court warned Ms. Miner that if she failed to file amended complaints that corrected

 6 her pleading deficiencies, the court would dismiss her complaints without leave to

 7 amend. (19-0821 Dkt. # 9 at 6; 19-0822 Dkt. # 16 at 6.) On July 9, 2019, the court

 8 consolidated case numbers C19-0812JLR and C19-0822JLR. (See Min. Order (19-0821

 9 Dkt. # 16; 19-0822 Dkt. # 24).) On July 11, 2019, Ms. Miner filed amended complaints

10 related to both of her case numbers. (19-0821 Dkt. ## 18, 18-1.) As discussed below,

11 Ms. Miner’s amended complaints fail to correct her pleading deficiencies. Accordingly,

12 the court DISMISSES her complaints with prejudice and without leave to amend.

13         On July 10, 2019, the court issued an order to show cause in the consolidated

14 cases why the court should not enter a vexatious litigant order against Ms. Miner and

15 impose litigation restrictions upon her in the Western District of Washington. (OSC

16 (19-0821 Dkt. # 17) at 8-12.) The court granted Ms. Miner 14 days to respond to the

17 order to show cause. (Id. at 10-12.) Ms. Miner failed to timely file a response to the

18 court’s order to show cause (see generally Dkt.), and accordingly, the court ENTERS a

19 vexatious litigant order against her as set forth below.

20

21         1
            On July 9, 2019, the court consolidated case numbers C19-0821JLR and C19-0822JLR.
   (See Min. Order (19-0821 Dkt. # 16; 19-0822 Dkt. # 24).) The court clarifies to which docket it
22 refers by placing the case number before each citation to the record.

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 2
 1                                    II.     BACKGROUND

 2         On April 8, 2019, Ms. Miner filed her first suit in the Western District of

 3 Washington—Miner v. Social Security Administration Disability, No. C19-0505JCC

 4 (W.D. Wash.). On July 8, 2019, the Honorable John C. Coughenour granted the

 5 defendant’s motion to dismiss but allowed Ms. Miner 21 days to file an amended

 6 complaint. (19-0505 Dkt. # 8.) Ms. Miner failed to timely file an amended complaint,

 7 and on July 8, 2019, Judge Coughenour dismissed her complaint. (19-0505 Dkt. # 13.)

 8         On May 30, 2019, Ms. Miner filed three more lawsuits in the Western District of

 9 Washington: (1) Miner v. Social Security Administration, No. C19-0821JLR (W.D.

10 Wash.), (2) Miner v. King County Housing Authority Section 8, No. C19-0822JLR (W.D.

11 Wash.); and (3) Miner v. Issaquah Police Department, No. C19-0823RAJ (W.D. Wash.).

12 On June 28, 2019, the court (1) dismissed both complaints in case numbers C19-0821JLR

13 and C19-0822JLR, pursuant to 28 U.S.C. § 1915(e), with leave to file amended

14 complaints within 14 days, and (2) denied a series of motions that Ms. Miner had already

15 filed in case number C19-0822JLR. (See 6/28/19 Order (19-0821 Dkt. # 9); 6/28/19

16 Order (19-0822 Dkt. # 16).) On July 9, 2019, the court consolidated case numbers

17 C19-0812JLR and C19-0822JLR. (See Min. Order (19-0821 Dkt. # 16; 19-0822 Dkt.

18 # 24).) On July 18, 2019, Ms. Miner filed a notice of appeal in the consolidated cases.

19 (Not. of App. (19-0821 Dkt. # 19); see also Not. of App. (19-0822 Dkt. # 25).)

20         Ms. Miner filed 19 motions in case number C19-0823RAJ. (See 19-0823 Dkt.

21 ## 9-14, 18, 20-21, 23-24, 26, 28-29, 32-36.) On July 29, 2019, the court dismissed Ms.

22 Miner’s complaint in case number C19-0823RAJ with leave to amend no later than

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 3
 1 August 12, 2019, and denied or struck each her pending motions. (See 19-0823 Dkt.

 2 # 37.)

 3          In addition to the above four lawsuits, on June 3, 2019, Ms. Miner removed four

 4 of her own actions from King County Superior Court, including: Miner v. Culjat,

 5 No. C19-0846JLR (W.D. Wash.); Miner v. King County Superior Court – Juvenile,

 6 No. C19-0847JLR (W.D. Wash.); Miner v. King County Housing Authority Section

 7 Eight, No. C19-0848JLR (W.D. Wash.); and Miner v. Issaquah Police Department,

 8 No. C19-0849JLR (W.D. Wash.). On June 19, 2019, the court concluded that it lacked

 9 subject matter jurisdiction over Ms. Miner’s removed actions and remanded them all to

10 King County Superior Court. (See 19-0846 6/19/19 Order (Dkt. # 7); 19-0847 6/19/19

11 Order (Dkt. # 6); 19-0848 6/19/19 Order (Dkt. # 7); 19-0849 6/19/19 Order (Dkt. # 6).)

12          Despite the court’s orders either dismissing her complaints or remanding her

13 actions, Ms. Miner continued to file meritless motions in most of her cases. The court

14 will briefly recount Ms. Miner’s litigation activity in each of her matters. On July 1,

15 2019, in case number C19-0821JLR, Ms. Miner filed two frivolous motions (see 19-0821

16 Dkt. ## 10, 11), which the court struck on July 3, 2019 (19-0821 Dkt. # 12). The court

17 warned Ms. Miner that it would consider entering a vexatious litigant order against her if

18 she continued to file motions prior to filing an amended complaint. (See id. at 2-3.)

19 Despite this warning, on July 8, 2019, Ms. Miner filed two more motions—a motion to

20 appoint counsel and a motion to “cease and desist” against SSA. (19-0821 Dkt. ## 13,

21 14.) On July 10, 2019, the court denied these motions. (19-0821 Dkt. # 17 at 6-8.)

22 //

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 4
 1         On June 25, 2019, Ms. Miner filed three nonsensical motions in case number

 2 C19-0822JLR. (See 19-0822 Dkt. ## 7, 9, 11.) The court denied these motions in the

 3 same order in which it dismissed her complaint. (19-0822 6/28/19 Order at 6-7.) On July

 4 1-2, 2019, Ms. Miner filed three more motions in case number C19-0822JLR. (See

 5 19-0822 Dkt. ## 17-19.) On July 3, 2019, the court struck these motions and warned Ms.

 6 Miner that it would consider entering a vexatious litigant order against her if she

 7 continued to file motions prior to filing an amended complaint. (19-0822 Dkt # 20.)

 8 Despite this warning, on July 8, 2019, Ms. Miner filed a motion seeking the appointment

 9 of counsel. (19-0822 Dkt. # 22.) On July 10, 2019, the court denied this motion.

10 (19-0821 Dkt. # 17 at 6-8.)

11         On July 8, 2019, despite an order remanding case number C19-0846JLR to King

12 County Superior Court for lack of subject matter jurisdiction (19-0846 Dkt. # 7), Ms.

13 Miner filed a motion to appoint counsel (19-0846 Dkt. # 9). On July 9, the court struck

14 this motion and directed the Clerk not to accept any further filings from Ms. Miner in that

15 matter, except for a notice of appeal, and to return any such attempted filings to her.

16 (19-0846 Dkt. # 11.)

17         On June 25, 2019, despite an order remanding case number C19-0847JLR to King

18 County Superior Court for lack of subject matter jurisdiction, Ms. Miner filed three

19 nonsensical motions. (See 19-0847 Dkt. ## 7, 9, 11; see also Dkt # 6 (remanding

20 action).) On June 26, 2019, the court struck these motions. (19-0847 Dkt. # 12.) On

21 July 1, 2019, Ms. Miner filed three more motions. (19-0847 Dkt. ## 14-16.) On July 3,

22 2019, the court struck these motions and warned Ms. Miner that it would consider

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 5
 1 entering a vexatious litigant order against her if she continued to file motions in the

 2 remanded action. (19-0847 Dkt # 17.) Despite this warning, on July 8, 2019, Ms. Miner

 3 filed two more motions—one seeking the appointment of counsel and a second seeking

 4 an order directing Defendant King County Superior Court – Juvenile to “cease and

 5 desist.” (19-0847 Dkt. ## 18-19.) On July 9, 2019, the court struck these motions and

 6 directed the Clerk not to accept any further filings from Ms. Miner in this matter, except

 7 for a notice of appeal, and to return any such attempted filings to her. (19-0847 Dkt.

 8 # 23.)

 9          On June 25, 2019, despite an order remanding case number C19-0848JLR to King

10 County Superior Court for lack of subject matter jurisdiction, Ms. Miner filed three

11 nonsensical motions. (See 19-0848 Dkt. ## 8, 10, 12; see also Dkt # 7 (remanding

12 action).) On June 26, 2019, the court struck these motions. (19-0848 Dkt. # 17.) On

13 July 1, 2019, Ms. Miner filed three more motions. (19-0848 Dkt. ## 18-20.) On July 3,

14 2019, the court struck these motions and warned Ms. Miner that it would consider

15 entering a vexatious litigant order against her if she continued to file motions in the

16 remanded action. (19-0848 Dkt # 21.) Despite this warning, on July 8, 2019, Ms. Miner

17 filed two more motions—one seeking the appointment of counsel and a second seeking

18 an order directing Defendant King County Housing Authority Section Eight to “cease and

19 desist.” (19-0848 Dkt. ## 18-19.) On July 9, 2019, the court struck these motions and

20 directed the Clerk not to accept any further filings from Ms. Miner in this matter, except

21 for a notice of appeal, and to return any such attempted filings to her. (19-0848 Dkt.

22 # 27.)

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 6
 1         On June 25, 2019, despite an order remanding case number C19-0849JLR to King

 2 County Superior Court for lack of subject matter jurisdiction, Ms. Miner filed a motion

 3 which the court construed as a motion for reconsideration of its remand order and six

 4 other nonsensical motions. (See 19-0849 Dkt. ## 7-13; see also Dkt # 6 (remanding

 5 action).) On June 26, 2019, the court denied Ms. Miner’s motion for reconsideration and

 6 struck the other six motions. (19-0849 Dkt. # 15.) On July 1, 2019, Ms. Miner filed

 7 three more motions. (19-0849 Dkt. ## 17-19.) On July 3, 2019, the court struck these

 8 motions and warned Ms. Miner that it would consider entering a vexatious litigant order

 9 against her if she continued to file motions in the remanded action. (19-0849 Dkt # 20.)

10 Despite this warning, on July 8, 2019, Ms. Miner filed two more motions—one seeking

11 the appointment of counsel and a second seeking an order directing Defendant Issaquah

12 Police Department to “cease and desist.” (19-0849 Dkt. ## 22-23.) On July 9, 2019, the

13 court struck these motions and directed the Clerk not to accept any further filings from

14 Ms. Miner in this matter, except for a notice of appeal, and to return any such attempted

15 filings to her. (19-0849 Dkt. # 26.)

16         On July 8, 2019, Ms. Miner filed three additional lawsuits: (1) Miner v. Kanner,

17 No. C19-1047JLR (W.D. Wash.); (2) Miner v. United States Federal Government,

18 No. C19-1048JLR (W.D. Wash.); and (3) Miner v. King County Superior Court,

19 No. C19-1049JLR (W.D. Wash.). In case number C19-1047JLR, Ms. Miner filed seven

20 motions, including five substantively identical motions seeking the recusal of the

21 //

22 //

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 7
               2
 1 undersigned, a motion to require the federal government to cease cyberhacking her and

 2 her family, and a motion for default judgment—despite failing to provide evidence that

 3 she had served any defendant. (19-1047 Dkt. ## 3, 6-7, 11-14.) In case number
                                                                                       3
 4 C19-1048JLR, Ms. Miner filed another motion seeking the recusal of the undersigned,

 5 along with a series of additional, frivolous motions. (19-1048 Dkt. ## 5-8, 11, 16-20.)

 6          On July 10, 2019, the court issued an order to show cause why it should not

 7 declare Ms. Miner to be a vexatious litigant and impose litigation restrictions upon her in

 8 the Western District of Washington. (19-0821 Dkt. # 17 at 8-12.) Ms. Miner failed to

 9 file a timely response to the court’s order to show cause. (See generally 19-0821 Dkt.)

10          Finally, on July 19, 2019, Ms. Miner filed her most recent lawsuit—Miner v.

11 Property Concepts, Inc., No. C19-1128JLR (W.D. Wash.).

12                                            III.    ANALYSIS

13      A. Preliminary Matters

14          Ms. Miner filed a notice of appeal in case numbers C19-0821JLR and

15 C19-0822JLR. (See 19-0821 Dkt. # 19; 19-822 Dkt. # 25.) Ordinarily, a timely notice of

16 appeal divests the district court of jurisdiction. In re Rains, 428 F.3d 893, 903 (9th Cir.

17 //

18
            2
19          The court denied the first of these motions, and its ruling was upheld by the Chief Judge
   of the Western District of Washington. (7/15/19 Order (19-1047 Dkt. # 9); 8/1/19 Order
   (19-1047 Dkt. # 16); see also 7/11/19 Mot. (19-1047 Dkt. # 3).) Ms. Miner subsequently filed
20
   four additional motions which were substantively identical to the one that the undersigned judge
   denied and the Chief Judge upheld. (See 19-0147 Dkt. ## 11-14.)
21
            3
                The court denied this motion, and the Chief Judge upheld the ruling. (7/15/19 Order
22 (19-1047 Dkt. # 13); 8/12/19 Order (19-1048 Dkt. # 22).)

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 8
 1 2005). However, if the order at issue is interlocutory, an appeal is premature and does

 2 not transfer jurisdiction to an appellate court. See id. (citing Riggs v. Scrivner, Inc., 927

 3 F.2d 1146, 1148 (10th Cir. 1991)). The Ninth Circuit Court of Appeals has repeatedly

 4 held that an order which dismisses a complaint but grants leave to amend is interlocutory

 5 and not an appealable final order. See, e.g., WMX Technologies, Inc. v. Miller, 104 F.3d

 6 1133, 1135 (9th Cir. 1997); Suarez-Smith v. BAC Home Loan Servicing, LP, 512 Fed.

 7 App’x 722, 723 (9th Cir. Mar. 21, 2013) (unpublished) (“The district court dismissed

 8 [the] complaint with leave to amend . . . . Rather than filing an amended complaint or

 9 obtaining a final order of dismissal from the district court, [the plaintiff] filed a notice of

10 appeal. We therefore lack jurisdiction.”). Thus, the court concludes that jurisdiction

11 remains with this court, and it may consider the ultimate disposition of Ms. Miner’s

12 complaints in case numbers C19-0821JLR and C19-0822JLR, as well as the entry of a

13 vexatious litigant order against her.

14      B. Dismissal of the Complaints

15         On June 28, 2019, the court dismissed Ms. Miner’s complaints in the consolidated

16 cases based on 28 U.S.C. § 1915(e)(2)(B). (19-0821 Dkt. # 9 at 4-5; 19-0822 Dkt. # 16 at

17 4-6.) Although Ms. Miner timely filed amended complaints (see 19-0821 Dkt. ## 18,

18 18-1), her amended complaints are as flawed as her original complaints. Ms. Miner must

19 allege sufficient factual matter to place Defendants on notice of what her claims are and

20 the grounds upon which they rest. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57

21 (2007). Yet, once again, there is no way for the court or Defendants to discern the nature

22 of Ms. Miner’s claims based on her confusing and conclusory allegations. (See id.)

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 9
 1 Because Ms. Miner failed to comply with the court’s order to file amended complaints

 2 that remedy the deficiencies of her original complaints, the court DISMISSES her

 3 complaints without prejudice and without leave to amend.

 4      C. Vexatious Litigant Order

 5         As noted above, Ms. Miner did not file a response to the court’s order to show

 6 cause why it should not declare her to be a vexatious litigant and impose litigation

 7 restrictions upon her in the Western District of Washington. (See generally 19-0821

 8 Dkt.) Nevertheless, as detailed above, the court has carefully reviewed Ms. Miner’s

 9 litigation history within the Western District of Washington. See supra § II. That review

10 demonstrates that Ms. Miner has committed litigation misconduct by filing or removing

11 numerous frivolous actions and repeatedly filing myriad nonsensical motions. See id.

12 Ms. Miner’s actions have placed an unwarranted burden on this district.

13         The All Writs Acts, 28 U.S.C. § 1651(a), provides district courts with the inherent

14 power to enter pre-filing orders against vexatious litigants. Molski v. Evergreen Dynasty

15 Corp., 500 F.3d 1047, 1057 (9th Cir. 2007). Although such orders should be rare,

16 “[f]lagrant abuse of the judicial process cannot be tolerated because it enables one person

17 to preempt the use of judicial time that properly could be used to consider the meritorious

18 claims of other litigants.” De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).

19 A vexatious litigant order should be entered when (1) the litigant has received notice and

20 a chance to be heard before the order is entered, (2) there is an adequate record for

21 review, (3) the litigant’s actions are frivolous or harassing, and (4) the vexatious litigant

22 //

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 10
 1 order is “narrowly tailored to closely fit the specific vice encountered.” Id. at 1147-48;

 2 Molski, 500 F.3d at 1057. The court reviews each of these factors in turn.

 3         1. Notice and Opportunity to be Heard

 4         The first factor requires that Ms. Miner be given an opportunity to oppose the

 5 order before it is entered. De Long, 912 F.2d at 1147. The court, however, is not require

 6 to hold an in-person hearing. See Gavin v. City & Cty. of S.F., No. 15-CV-05202-EMC,

 7 2016 WL 126937, at *2 (N.D. Cal. Jan. 12, 2016). Courts in this circuit have held that a

 8 motion to declare a litigant vexatious does not require oral argument. See, e.g., Reddy v.

 9 MedQuist, Inc., No. 12-cv-1324-PSG, 2012 WL 6020010, at *3 (N.D. Cal. Dec. 3, 2012)

10 (“The requirement that the plaintiff receive an opportunity to be heard does not include

11 an oral hearing; the opportunity to brief the issue fully satisfies due process

12 requirements.”) (internal quotation marks omitted); Fiechtner v. Young, No. CV 13-9-M-

13 DLC-JCL, 2013 WL 830653, at *3 (D. Mont. Feb. 6, 2013) (“An opportunity to be heard

14 is satisfied by providing an opportunity to file a brief, and does not necessarily require an

15 oral or evidentiary hearing in court.”), report and recommendation adopted by 2013 WL

16 830189 (D. Mont. Mar. 4, 2013). Additionally, at least one circuit court has held that a

17 pro se litigant has a right to be heard on paper but is not entitled to an in-person hearing.

18 See, e.g., Tripati v. Beaman, 878 F.2d 351, 354 (10th Cir. 1989) (“The notice and

19 opportunity requirement does not, however, require an in-person hearing in the district

20 court.”).

21         The court concludes that the first De Long factor is met because Ms. Miner

22 received notice via the court’s order to show cause and was permitted an opportunity to

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 11
 1 respond—although she failed to do so. See Molski, 500 F.3d at 1058-59 (plaintiff had

 2 sufficient notice when he was served with the motion and had an opportunity to respond).

 3          2. Adequate Record for Review

 4          The second De Long factor is merely procedural. De Long, 912 F.2d at 1147 (“An

 5 adequate record for review should include a listing of all the cases and motions that led

 6 the district court to conclude that a vexatious litigant was needed.”). The second factor

 7 requires only that the court compile a list of actions and filings by the litigant. See, e.g.,

 8 Hurt v. All Sweepstakes Contests, No. C-12-4187-EMC, 2013 WL 144047, at *5 (N.D.

 9 Cal. Jan. 11, 2013) (finding the second De Long factor was met where the court

10 “compiled a list of all the actions Plaintiff filed”). As discussed in detail in this order,

11 there is an adequate record for review. See, e.g., id. at 1059 (“The record before the

12 district court contained a complete list of the cases filed by [the plaintiff] . . . , along with

13 the complaints from many of those cases. Although the district court’s decision . . . did

14 not list every case filed by [plaintiff], it did outline and discuss many of them.”). The

15 second factor is met because the court reviewed the docket in each of Ms. Miner’s cases

16 in this district and discussed each of them in detail. See supra § II.

17          3. Frivolous or Harassing Filings

18          The third De Long factor—whether the litigant’s actions are frivolous or

19 harassing—“gets to the heart of the vexatious litigant analysis.” Molski, 500 F.3d at 1059

20 (quoting De Long, 912 F.2d at 1148). The court must make substantive findings and

21 must look at both the number and content of the litigant’s filings. Id. The plaintiff’s

22 claims must not only be numerous, but also patently without merit. Id. As discussed

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 12
 1 above, Ms. Miner’s actions have been both numerous and patently without merit. See

 2 supra § II; see also, e.g., Moy v. United States, 906 F.2d 467, 468-70 (9th Cir. 1990)

 3 (entering a vexatious litigant order when the plaintiff filed two consecutive actions

 4 against the defendant arising out of the same set of operative facts—each involving

 5 several complaints and numerous motions); Ortiz v. Cox, 759 F. Supp. 2d 1258, 1263-64

 6 (D. Nev. 2011) (entering a vexatious litigant order where the plaintiff had filed seven

 7 actions against the defendants); Johns v. Los Gatos, 834 F. Supp. 1230, 1232 (N.D. Cal.

 8 1993) (entering a vexatious litigant order when the plaintiff had filed five similar actions

 9 over a period of ten years).

10         In its July 10, 2019, order to show cause, the court noted the appropriate standard

11 for determining whether a litigant’s actions are frivolous or harassing, but reserved

12 making a final determination until after Ms. Miner had an opportunity to respond and

13 explain her litigation conduct. (19-0821 Dkt. # 17 at 8-12.) Ms. Miner failed to file a

14 timely response to the court’s order. (See generally 19-0821 Dkt.) Accordingly, based

15 on Ms. Miner’s profligate case filings and her failure to respond to the court’s order to

16 show cause, the court finds that she is a vexatious litigant upon whom the court should

17 impose certain pre-filing requirements.

18         4. Narrowly Tailored

19         Finally, a vexatious litigant order “must be narrowly tailored to the vexatious

20 litigant’s wrongful behavior.” Molski, 500 F.3d at 1961. “Narrowly tailored orders are

21 needed ‘to prevent infringement of the litigator’s right of access to the courts.’” De

22 //

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 13
 1 Long, 912 F.2d at 1148 (citing Woods v. Santa Barbara Chamber of Commerce, Inc., 705

 2 F.2d 1515, 1525 (9th Cir. 1983)).

 3         Toward this end, the court finds it appropriate to deem Ms. Miner a vexatious

 4 litigation and to impose the following narrowly-tailored pre-filing requirements upon her

 5 by directing the Clerk as follows and entering the following order:

 6         (1) The Clerk is DIRECTED to file all of Ms. Miner’s pro se complaints in a

 7            miscellaneous case number specifically designated for this purpose pending the

 8            court’s review of each such complaint;

 9         (2) The Clerk is DIRECTED not to issue summons in any pro se action of Ms.

10            Miner without approval of the presiding court; and

11         (3) For any complaint Ms. Miner files that the court determines suffers from the

12            same defects outlined above, the court may dismiss the action on the basis of

13            this vexatious litigant order without issuing an order to show cause.

14                                     IV.    CONCLUSION

15         Based on the foregoing analysis, the court DISMISSES Ms. Miner’s complaints in

16 the consolidated case numbers C19-0821JLR and C19-0822JLR with prejudice and

17 //

18 //

19 //

20 //

21 //

22 //

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 14
 1 without leave to amend. Further, the court DECLARES Ms. Miner to be a vexatious

 2 litigant subject to the narrowly tailored pre-filing restrictions as described herein.

 3         Dated this 14th day of August, 2019.

 4

 5

 6
                                                      A
                                                      JAMES L. ROBART
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

     (APPLICABLE TO BOTH CONSOLIDATED ACTIONS) - 15
